Exhibit 99.1 1.Parties This Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Mario Navarro ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of September 1, 2009 and shall expire December 31, 2009 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform professional services ("Services") as an independent contractor to ChinaTel as the President and CEO of ChinaTel’s subsidiary Perusat, S.A. in the Republic of Peru, including but not limited to supervising and overseeing the following day-to-day operations of Perusat: management, hiring and firing of all Perusat employees, delivery of telephony services to Perusat’s customers, marketing and other efforts to expand customer base, billing and collection of amounts charged for delivery of services, payment of wages to employees and invoices of vendors and contractors, management of Perusat’s finances including preparation of budgets, financial statements and reports, relations with banks and other creditors, compliance with taxation, employment, telephony regulatory and other government requirements, and coordination with ChinaTel’s senior management regarding long term planning and strategy for development of Perusat’s business. 4.Payment ChinaTel shall pay Independent Contractor for the Services described below for a fixed fee of Fifty Thousand (50,000) shares of ChinaTel's Series A common stock issued as S-8 stock ("Independent Contractor Fee").The Independent Contractor Fee shall be paid as soon as is practical following the parties' execution of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
